 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployees may communicate directly with the Board's Regional Office, 1200Rialto Building, 906 Grand Avenue, Kansas City, Missouri, Telephone No Baltimore1-7000, Extension 731, if they have any question concerning this notice or com-pliance with its provisions.Lamar ElectricMembership CorporationandInternationalBrotherhood of ElectricalWorkers,AFL-CIO.CaseNo.10-CA-5580.August 28, 1964DECISION AND ORDEROn May 12, 1964, Trial Examiner George Bokat issued his Decisionin the above-entitled proceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair labor practices within themeaning of the Act and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the attachedTrial Examiner's Decision.Thereafter, the Respondent filed excep-tions to the Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersFanning and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds no prejudicial error was committed. The rulingsare hereby affirmed.The Board has considered the Trial Examiner'sDecision, the exceptions and brief, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that Respondent, LamarElectric Membership Corporation, its officers, agents, successors, andassigns, shall take the action set forth in the Trial Examiner's Recom-mended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case was heardat Barnesville,Georgia, on March 17, 1964, before TrialExaminer George Bokat, pursuant to a charge filed the preceding January 8 anda complaint issued onFebruary 7, 1964.Atissueiswhether the Respondent violatedSection 8(a)(5) and (1) of the Act following the certification of the ChaigingUnion.Disagreeingwith the validity of the certification and to test that issue,Respondent,as itconcedes, has refused to bargain with the Union in respect to theemployees in the unit embodied in the certification, though requested to do soUponthe entire record, and afterdue considerationof the brief filed by the Respondent, Imake the following:148 NLRB No. 73. LAMAR ELECTRIC MEMBERSHIP CORPORATION593FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT AND THE LABOR ORGANIZATION INVOLVEDRespondent,a Georgia corporation,with its principal place of business in Barnes-ville,Georgia,is engaged in the distribution and sale of electric power.During thepast calendar year Respondent purchased and received products valued in excess of$50,000 directly from points outside of Georgia.During the same period Re-spondent's gross volume of business was in excess of$250,000.International Brotherhood of ElectricalWorkers,AFL-CIO,herein called theUnion,is a labor organization within the meaning ofthe Act.H. THE UNFAIR LABOR PRACTICESThis case is an outgrowth of a representation proceeding wherein the Boardconducted an election in an appropriate unit and certified the Union as the exclusivebargaining representative.The Respondent refused to bargain with the Unionand defends on the ground that the certification on which the refusal to bargainallegation was based is illegal and contrary to law.The Union's petition in Case No. 10-RC-5565 was filed on April 23, 1963, pursuantto which hearings were held on May 15 and June 11, 1963. On July 8, 1963, WalterC. Phillips, the Regional Director for Region 10 of the Board, issued his Decisionand Direction of Election and specifically included in the unit over the Respondent'sobjection, an "engineering foreman," a position held by James Stallings. It was theRespondent's initial position advanced in the early stages of the representation issuethat Stallings played a major role in conceiving and fostering the Union and contendsthat later in the proceedings and not until the very eve of the election did it learnfor the first time that Frank Potts, its production superintendent, was also one ofthe instigators and leaders of the Union.In his July 8 decision, the Regional Director found contrary to the Respondentthat Stallings, despite his title as "engineering foreman" was not a supervisor becausehe had never been given any supervisory authority.The Respondent's request to theBoard to review this decision was denied on August 1, 1963.On July 23, 1963, the Respondent moved to reopen the representation record,alleging that on July 18 it had presented to James Stallings a written statement of hissupervisory duties, responsibilities, and authority.This resulted in another hearing onAugust 21, 1963, and caused the Regional Director to amend his earlier unit findingso as to exclude the engineering foreman on the ground that since July 18, 1963,he was a supervisor as defined in the Act.'In the meantime, the election which had been scheduled for August 7, 1963, washeld.2The Respondent state's that on "August 6, 1963, the eve of the election [it]discovered for the first time that its production superintendent [Frank Potts] thehead of Respondent's outside operations, was, along with Engineering Foreman JamesStallings, the instigator and leader of the Union's organizing campaign.Upon dis-covering this fact, Respondent immediately sent a telegram to the Regional Directoradvising him of the situation and stating that-Respondent would not participate in anyelection held under such circumstances."The tally of ballots showed that of approximately 10 eligible voters, 7 cast validvotes for and 2 cast valid votes against the Union, and 1 cast a challenged ballot.OnAugust 13, 1963, the Respondent filed timely objections to the election, allegingin part that Potts and Stallings had attended a meeting of the employees on August 6and urged them to vote for the Union in the election to be held the next day, andthat Potts and Stallings had-attended an-earlier meeting of the employees and urgedthem to vote for the Union.Other objections were urged based on the. allegedactivities of Stallings and Potts.-After investigation of the objections, the Regional Director on September"26. 1963.in a nine-page detailed opinion, found all of the objections of the Respondent to bewithout merit and formally certified the Union as the exclusive representative forthe bargaining unit herein described.The Respondent, asked the Board to reviewthis decision and certification and it was denied by the Board on November 20, 1963A motion to reconsider was likewise deniedby the Board on December 4, 1963.1 The Respondent admits the appropriateness of this unit which excludes the engineeringforeman although still maintaining its position that he was a supervisor prior to July 18.2 Stallings, the engineering foreman was permitted to cast a challenged ballot because, Inthe view of the Regional Director, his status was then questionable because of the Re-spondent's pending motion to reopen the representation record.Permitting Stallings tovote forms the basis of one of Respondent's numerousobjections to the conduct of theelectiondescribed later.760-577-65-vol. 148-39 594DECISIONSOF NATIONALLABOR RELATIONS BOARDAt the hearing before me on the refusal-to-bargain complaint, the Respondent prof-fered the testimony ofseven witnessesin support of its contention that the "inter-ferenceand active participation in the Union's organizationalefforts" by SupervisorsPotts andStallings rendered the certification of the Union invalid.This was, in effectan attempt to support the very objections to the conduct of the election previouslyfiled by the Respondent in the representation case and determined by the RegionalDirector, after his investigation, to be without merit.Under these circumstances,I excluded the evidence under the well-settled doctrine that the issues litigated inthe representation proceeding are not subject to relitigation in the complaint pro-ceedingpredicated upon it .3 I permitted the Respondent instead to make an offerof proof as to what each witness would testify.Respondent stresses that it was not given a formal hearing in respect to the mattersembodied in the Regional Director's Second Supplemental Decision and Certificationof Representative of September 26, 1963. But implicit in the Respondent's request forreview to the Board was the fact that it had not received such a hearing, and theBoard's denial thereof with the statement that the Respondent's appeal raised nosubstantial issue warranting review effectively precluded my granting one in thecomplaint hearing.Furthermore, a party is not entitled as a matter of right to ahearing on objections to an election.O.K. Van and Storage, Inc.,127 NLRB 1537,1539, enfd. 297 F. 2d 74 (C.A. 5). In sum, no showing has been made which lessensthe conclusiveness upon me in this complaint proceeding of the certification issued inthe representation proceeding.It is accordingly found and set forth as a formal conclusion of law, that the Unionwas duly designated as the collective-bargaining representative by a majority ofthe employees in the appropriate unit described in the certification, and, in accordancewith the certification, is the exclusive bargaining representative of all the employees inthe unit in question, within the meaning of Section 9(a) of the Act.Hence, by its admitted refusal to bargain with the Union so certified. Respondenthas engagedin and is engagingin an unfair labor practice affecting commerce withinthe meaningof Section 8(a) (5) and, derivatively, also Section 8 (a) (1) of the Act.RECOMMENDED ORDEROn the basisof the foregoing,and the recordin thisand the representation pro-ceeding. and pursuant to Section 10(c) of the Act, I hereby recommend that theRespondent, Lamar ElectricMembershipCorporation,itsofficers,agents, succes-sors, and assigns, shall:1.Ceaseand desist from:(a)Refusing to bargaincollectively with International Brotherhood of ElectricalWorkers, AFL-CIO, as the dulycertified exclusive bargaining representative of itsemployees in the following unit:All employeesat, and working out of, the Employer's establishment at Barnes-ville,Georgia, includinglinemen,groundmen,truckdrivers,meter reader,utilityman, janitor,and the work-order clerk, but excludingthe engineeringforeman,office clerical employees,guards,the power use advisor, the manager,and all othersupervisors as definedin the Act.(b) Interfering with the effortsof International Brotherhoodof ElectricalWork-ers,AFL-CIO, to negotiatefor or represent the employeesin the aforesaid appro-priate unit as theexclusive bargaining agent.2.Takethe followingaffirmativeactionwhich it is foundwill effectuate thepoliciesof the Act:(a)Upon request,bargain collectively with the saidcertifiedUnionas the ex-clusive representative of all the employees in the unitdescribed above, with respectto grievances, labor disputes,rates of pay,wages,hours of employment, and otherconditions of work,and, if an agreement is reached,embody itin a signedcontract.(b) Post at its principal officein Barnesville,Georgia,copiesof the attachednoticemarked "Appendix." 4Copies of saidnotice,to be furnished by the Re-8Pittsburgh Plate Class Company v. NLRB ,813 U.S 146, 157-158 ;N L.R B v. WestKentucky Coal Company,152 F 2d 198. 200-201 (CA 6), cert. denied 328 US 866,4 tkinson Dredging Company.141 NLRB 1316, and cases cited at footnote,3.4 Should this Recommended Order he adopted by the Board, the words "a Decision andOrder" shall replace "the Recommended Order of a Trial Examiner" in the notice.Should the Board's Order, in turn, be enforced by a decree of a United States Court ofAppeals, the words "a Decree of the United States Court of Appeals, Enforcing an Order"shall replace "a Decision and Order." BIG TOWN SUPER MART, INC.595gional Director for Region 10, shall,after being duly signed by the Respondent'srepresentative,be posted by it immediately upon receipt thereof, and maintainedby it for 60consecutive days thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall betaken by theRespondent to insurethat saidnotices are not altered,defaced, orcoveredby anyother material.(c)Notifythe RegionalDirector,in writing,within 20 days ofreceipt of thisRecommended Order, what steps it has taken to comply therewith.55Should this Recommended Order be adopted by the Board, this provisionshall readinstead: "Notify said Regional Director, in writing, within 10 days from the date of thisOrder, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of theLaborManagementRelations Act, we hereby notify our employees that:WE WILL bar gain collectively upon reanest, with International Brotherhoodof ElectricalWorkers,AFL-CIO,as the exclusive bargaining representative ofall employees in the bargaining unit described below concerning grievances,labor disputes,wages, rates of pay, hours of employment,and other conditionsof work, and,if an understanding is reached,embody it in a signed agreement.The bargaining unit is:All employees at, and working out of, the Employer's establishment atBarnesville,Georgia, including linemen,groundmen,truckdrivers,meterreader, utilityman, janitor,and the work-order clerk,but excluding theengineering foreman,officeclerical employees,guards, the power useadvisor, the manager,and all other supervisors as defined in the Act.WE WILL NOT interfere with the efforts of International Brotherhood of Elec-tricalWorkers,AFL-CIO,to negotiate for or represent the employees in thesaid appropriate unit as the exclusive bargaining agent.LAMAR ELECTRIC MEMBERSHIP CORPORATION,Employer.Dated-------------------By--------------------------------------------(Representative)(Title)Thisnotice must remainposted for60 consecutivedaysfrom the date of posting,and must not be altered,defaced,or coveredby any othermaterial.Employeesmay communicatedirectlywiththe Board's RegionalOffice, 528Peachtree-Seventh Building, 50 Seventh Street NE., Atlanta, Georgia, TelephoneNo. Trinity 6-3311,Extension5357, if they haveany question concerning thisnotice or compliance with its provisions.Big Town Super Mart, Inc.andRetail Store Employees UnionLocal 880, Retail Clerks International Association,AFL-CIO.Case No. 8-CA-3310.August 28, 1964DECISION AND ORDEROn May 26, 1964, Trial Examiner Leo F. Lightner issued his De-cision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certain148 NLRB No. 71.